Exhibit LIMITED TECHNOLOGY LICENSE AGREEMENT This Limited Technology License Agreement (“Agreement”) is made and entered into this 9th day of July, 2007 (the “Effective Date”), by and between Trillennium Medical Imaging, Inc. (“Licensor”), a Nevada corporation, whose principal office is located at 6911 Pilliod Road, Holland, Ohio 43528, and Maclath Ltda. (“Licensee”), a Costa Rica corporation, whose principal office is located Edificio Colon, Paseo Colon, Piso 8, Oficina 8-4, San José, Costa Rica. Licensor and Licensee are sometimes referred to individually as a “Party” or collectively as the “the Parties.” RECITALS WHEREAS, Licensor purchases, licenses, sells and distributes the thermal imaging cameras identified on Schedule A annexed hereto, as the same may be amended from time to time during the Term and Renewal Term, if applicable, of this Agreement (the “Trillennium Products”) as integrated components of one or more systems (each a “System”) consisting of the Trillennium Products, Trillennium Product Software (as such term is hereinafter defined), and other parts and components manufactured or procured by Licensor (the “System Components”) (all of which are collectively referred to hereinafter as the “Trillennium System”); WHEREAS, Licensee desires to purchase, distribute, promote, license and/or sell the Trillennium System worldwide, in non- embargoed countries exclusive of North America, United Arab Emirates, Saudi Arabia, Jordan, Kuwait, Iran, Syria, Lebanon, Egypt, Iraq, Yemen, Bahrain, Qatar, Oman (the “Territories”) for usage or application within all medical and veterinary fields (the “Fields of Use”); NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained, Licensor and Licensee agree as follow: TERMS OF AGREEMENT 1. APPOINTMENT-EXCLUSIVE LICENSE.
